Exhibit 10.8

 

LOGO [g455784dsp150.jpg]  

NICHOLAS FINANCIAL, INC.

Automobile Dealer Retail Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 30 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 30
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.    Dealer:                                     
                                             
By:                                     
                                                    
By:                                     
                                                   
Date:                                     
                                                
Date:                                     
                                                



--------------------------------------------------------------------------------

  

ACCESS AUTO INC

DEALER NAME

  

DEALER NAME

1 STOP MOTORSPORTS

  

ACCU-CAR EXPO INC

123 AUTO LLC

  

ACCURATE AUTO GROUP INC

12K & UNDER MOTORS

  

ACCURATE AUTOMOTIVE OF

1ST CHOICE CAROLINA CARS

  

ACTION AUTO SALES

1ST CLASS AUTO SALES

  

ACTION AUTO SALES INC

1ST PLACE AUTO SALES INC

  

ACTION NOW AUTO SALES LLC

2ND GEAR MOTORS

  

ACTIVE AUTO SALES

360 SMART CAR INC

  

ACTIVE AUTO SALES LLC

4042 MOTORSPORTS LLC

  

ADAM RUE AUTO SALES INC

411 AUTO SALES INC

  

ADAMS AUTO GROUP

5 STAR INDY AUTO LLC

  

ADAMS AUTO SALES INC

518 AUTO SALES

  

ADAMSON FORD LLC

60 WEST AUTO SALES LLC

  

ADDISON AUTO GROUP

61-67 MOTORS LLC

  

ADVANCE AUTO WHOLESALE, INC.

6K AND UNDER AUTO SALES LLC

  

ADVANCE AUTOMOTIVE SALES &

7 CITIES AUTOS AND CYCLES

  

ADVANCED AUTO BROKERS, INC.

816 AUTO LLC

  

ADVANTAGE USED CARS

83 AUTO SALES LLC

  

ADVENTURE AUTO INC.

9TH AVENUE AUTOMOTIVE

  

ADVENTURE SUBARU LLC

A & D MOTORS SALES CORP

  

AE UNIVERSAL MOTORS

A & D MOTORS, INC.

  

AEG AUTO LLC

A & M AUTOMOTIVE GROUP INC

  

AFFORABLE AUTO MARYLAND

A & S AUTO AND TRUCK SALES LLC

  

AFFORDABLE AUTO MOTORS, INC

A & S AUTOSALES LLC

  

AFFORDABLE AUTO SALES OF

A 2 Z AUTOS

  

AFFORDABLE USED CARS & TRUCKS

A CAR LOT INC

  

AIR WALK AUTO LLC

A LUXURY AUTO

  

AJ’S AUTO

A PLUS CAR SALES & RENTALS INC

  

AJ’S AUTO IMPORTS

A.R.J.’S AUTO SALES, INC

  

AK IMPORTS AUTO SALES

A.Z. AUTOMOTIVE INC

  

AK MOTORS INC

A-1 AUTO & TRUCK SALES INC

  

AL PIEMONTE’S ARLINGTON HEIGHT

A-1 AUTO PLEX LLC

  

ALABAMA BETTER CARS LLC

A-1 AUTOMOTIVE GROUP CORP

  

ALB AUTO SALE LLC

AAC-ASSISTIVE AUTOMOTIVE

  

ALBANY QUALITY CARS LLC

AACC AUTO CAR SALES, INC

  

ALEJANDRO FINANCIAL LLC

ABBY’S AUTOS, INC.

  

ALFA AUTO MALL LLC

ABC AUTO SALE CORP

  

ALFA MOTORS

ABC AUTO TRADE USA, LLC

  

ALL ABOUT AUTO’S INC

ACADEMY CARS INC

  

ALL ACCESS CAR & TRUCK SALES



--------------------------------------------------------------------------------

ALL AMERICAN AUTO MART

  

ARC AUTO LLC

DEALER NAME

  

DEALER NAME

ALL AMERICAN AUTO SALES

  

ARCADIA CREEK AUTO SALES LLC

ALL CITY AUTO SALES

  

ARENA AUTO SALES

ALL MAKES AUTO SALES INC

  

ARES FINANCIAL SERVICES LLC

ALL SEASON AUTO SALES LLC

  

ARIA AUTO SALES INC

ALL STAR AUTO LLC

  

ARMSTRONG AUTO SALES

ALL STAR DODGE CHRYSLER JEEP

  

ART MOEHN CHEVROLET, CO.

ALLAN VIGIL FORD

  

A’S USED CARS INC

ALLSTAR MOTORS, INC.

  

ASHEBORO FORD LINCOLN

ALLSTATE LEASING & SALES INC

  

ASSET AUTOMOTIVE LLC

ALPHA AUTO TRADER LLC

  

ATA TRUCK & AUTO SALES

ALPHA MOTORS LLC

  

ATCHINSON FORD SALES

ALTERNATIVES

  

ATL AUTO TRADE INC

AMAZING GRACE AUTOMOTIVE

  

ATLANTA BEST USED CARS LLC

AMERICAN AUTO SALES WHOLESALE

  

ATLANTA CAR GROUP

AMERICAN CHEVROLET BUICK GMC

  

ATLANTA LUXURY MOTORS INC

AMERICAN MOTOR COMPANY

  

ATLANTA MOTOR SALES LLC

AMERICAR, INC.

  

ATLANTA USED CAR CENTER

AMERICARS GROUP LLC

  

ATLANTA USED CARS CENTER, INC

AMERIFIRST AUTO CENTER, INC.

  

ATLANTA’S BEST AUTO BROKERS

AMOS AUTOMOTIVE LLC

  

ATLANTIC AUTO SOURCE INC

AMS CARS

  

ATLAS AUTOPLEX

AMTEX SERVICES INC

  

AUDIES AUTOWORKZ LLC

ANASTOS MOTORS INC

  

AURORA AUTO CENTER INC

ANDERSON FORD OF ST JOSEPH LLC

  

AUTO 7 USA LLC

ANDERSON MOTORS

  

AUTO ACCEPTANCE CENTER

ANDY MOHR BUICK PONTIAC GMC

  

AUTO AMERICA

ANDY MOHR CHEVROLET, INC.

  

AUTO BANK

ANDYS AUTO SALES

  

AUTO BANK OF KANSAS CITY INC

ANEW AUTO SALES LLC

  

AUTO BARN ATLANTA

ANTHONY PONTIAC GMC BUICK INC

  

AUTO BAY USA INC

ANTHONYS AUTO MALL LLC

  

AUTO BROKERS, INC.

ANY CAR USA

  

AUTO BY TOM INC

APPLE FINANCE CO INC

  

AUTO CENTER OF GREER LLC

APPLE FORD LINCOLN

  

AUTO CENTER OF LENOIR

APPROVAL AUTO CREDIT INC.

  

AUTO CENTERS NISSAN INC

APPROVED AUTOS LLC

  

AUTO CENTERS ST CHARLES LLC

AR MOTORSPORTS INC

  

AUTO CENTRAL SALES INC

ARA EXECUTIVE AUTO SALES

  

AUTO CHIEFS INC

ARBOGAST BUICK PONTIAC GMC

  

AUTO CHOICE BROKERS



--------------------------------------------------------------------------------

AUTO CITY STL / LOT 1

  

AUTO MASTERS OF WEST NASHVILLE

DEALER NAME

  

DEALER NAME

AUTO CLASS DIRECT

  

AUTO MAX LLC

AUTO CLUB OF MIAMI

  

AUTO MAXX OF DENVER INC

AUTO CONNECTION OF S. FLORIDA

  

AUTO NATIONS INC

AUTO COUNTRY LLC

  

AUTO NETWORK OF THE TRIAD LLC

AUTO CREDIT CONNECTION, LLC

  

AUTO NETWORK, INC.

AUTO DEALER SOLUTIONS INC

  

AUTO OUTLET

AUTO DEALS

  

AUTO PARK CORPORATION

AUTO DEALS INC

  

AUTO PLACE INC

AUTO DIRECT COLUMBUS OH

  

AUTO PLAZA INC

AUTO DIRECT PRE-OWNED

  

AUTO PLAZA OF GAINESVILLE LLC

AUTO DISCOUNT CENTER

  

AUTO PLAZA USA

AUTO ELITE DFW

  

AUTO PLUS INC

AUTO ENTERPRISE CO

  

AUTO PORT

AUTO EXCHANGE OF CENTRAL

  

AUTO PROFESSIONAL CAR SALES

AUTO EXCHANGE OF CENTRAL

  

AUTO QUEST CORPORATION

AUTO EXCHANGE USA CORP

  

AUTO QUEST LLC

AUTO EXCHANGE USA, LLC

  

AUTO RITE, INC

AUTO EXPO HOUSTON

  

AUTO SALES OF WINTER GARDEN

AUTO EXPRESS ENTERPRISE INC

  

AUTO SELECT

AUTO FIN AUTO 1 2 3 INC

  

AUTO SELECT INC

AUTO FINDERS, INC.

  

AUTO SELECTION OF CHARLOTTE

AUTO FORUM GROUP, LLC

  

AUTO SHOW ENTERPRISES LLC

AUTO GALLERY, INC.

  

AUTO SIMPLIFY LLC

AUTO GENIUS USA LLC

  

AUTO SMART

AUTO HOUSE

  

AUTO SMART PINEVILLE INC

AUTO INTEGRITY, LLC

  

AUTO SOLUTIONS

AUTO JUNCTION LLC

  

AUTO SOLUTIONS MOTOR COMPANY

AUTO LEADER

  

AUTO SOLUTIONS OF GREENSBORO

AUTO LINE, INC.

  

AUTO SPORT, INC.

AUTO LOAN ASSOCIATES LLC

  

AUTO STOP INC

AUTO MAC 2

  

AUTO STORE LLC

AUTO MAC CARS & CREDIT

  

AUTO STORE OF GARNER

AUTO MALL OF TAMPA INC

  

AUTO STORE OF GREENVILLE INC

AUTO MART INC

  

AUTO STORE OF WILSON

AUTO MARTT, LLC

  

AUTO TECH SERVICE CENTER

AUTO MASTERS AUTO SALES LLC

  

AUTO TRADEMARK

AUTO MASTERS OF CLARKSVILLE

  

AUTO TRUST LLC

AUTO MASTERS OF FRANKLIN, LLC

  

AUTO UNION OF DAYTONA

AUTO MASTERS OF SMYRNA

  

AUTO UNION OF MIAMI INC



--------------------------------------------------------------------------------

AUTO VILLA

  

AUTOTEAM INC

DEALER NAME

  

DEALER NAME

AUTO VILLA OUTLET

  

AUTOTEAM OF VALDOSTA LLC

AUTO WEEKLY SPECIALS

  

AUTOTRUCKS INC

AUTO WISE AUTO SALES

  

AUTOVATION

AUTO WISE BUYING SERVICE INC

  

AUTOWISE INC

AUTO WORLD

  

AUTOWORLD USA

AUTO WORLDS LLC

  

AUTOWORLD WEST LOOP AUTO SALES

AUTOBAHN CLASSICS LLC

  

AVERY AUTO SALES INC

AUTOCENTERS HERCULANEUM

  

AX AUTO INC.

AUTOCO

  

AXELROD PONTIAC

AUTODEALS.ME LLC

  

B & M AUTO SALES INC

AUTOFLEX LLC

  

B & N AUTO LLC

AUTOHOUSE, US

  

BAHA AUTO GROUP INC

AUTOLAND

  

BALLPARK AUTO LLC

AUTOLINE INDY

  

BALTIMORE CAR SALES LLC

AUTOLINK

  

BANK AUTO SALES

AUTOMALL 59

  

BARBIES AUTOS CORPORATION

AUTOMAX

  

BAREFOOTS AUTO MART

AUTOMAX ATLANTA

  

BARGAIN AUTO MART INC

AUTOMAX KC LLC

  

BARGAIN SPOT CENTER

AUTOMAXX OF SOUTH GEORGIA LLC

  

BARTOW FORD COMPANY

AUTOMAXX OF SUMMERVILLE

  

BARTS CAR STORE INC

AUTOMOBILE COMMODITY LLC

  

BASELINE AUTO SALES, INC.

AUTOMOTION SALES LLP

  

BATTLEGROUND KIA

AUTOMOTIVE CONNECTION INC

  

BAYSIDE AUTO LLC

AUTOMOTIVE DOT COM

  

BAYSIDE AUTOMALL

AUTOMOTIVE WHOLESALE CENTER

  

BEACH AUTO BROKERS, INC

AUTONOMICS

  

BEACH BUGGYS

AUTO-ONE USA LLC

  

BEAU TOWNSEND FORD

AUTOPLEX

  

BEAVER VALLEY AUTO MALL LLC

AUTOPLEX AUTO SALES &

  

BECK’S AUTO GROUP

AUTOPLEX, LLC

  

BEHLMANN BUICK GMC CADILLAC

AUTORAMA OF SNELLVILLE

  

BEHLMANN CHRYSLER DODGE JEEP

AUTORAMA PREOWNED CARS

  

BELL AUTO SALES

AUTORV MART

  

BELLAMY AUTOMOTIVE GROUP, INC

AUTOS DIRECT OF FREDERICKSBURG

  

BELLAROMA AUTO GROUP INC

AUTO’S GARIBALDI INC

  

BELLS AUTO SALES

AUTOS UNLIMITED

  

BELMONTE AUTO IMPORTS

AUTOSHOW SALES AND SERVICE

  

BENING MAZDA

AUTOSPORTS

  

BENING MOTOR CO-JACKSON



--------------------------------------------------------------------------------

BENJI AUTO SALES CORP

  

BILLS & SON AUTO SALES INC

DEALER NAME

  

DEALER NAME

BENJIES AUTO SALES

  

BILLY BALLEW MOTOR SPORTS LLC

BENSON CADILLAC NISSAN, INC.

  

BILTMORE MOTOR CORP.

BENSON FORD MERCURY

  

BIRD AUTOS

BENSON NISSAN

  

BIRMINGHAM LUXURY MOTORS

BENTLEY HYUNDAI

  

BIRMINGHAM WHOLESALE AUTO LLC

BEREA AUTO MALL

  

BISHOP MOTORS LLC

BEREA MOTORS INC

  

BLACKS AUTO SALES

BERGER CHEVROLET

  

BLAYLOCK AUTOMOTICE GROUP LLC

BERMANS AUTOMOTIVE, INC.

  

BLEECKER CHEVROLET PONTIAC

BERT SMITH INTERNATIONAL

  

BLEECKER CHRYSLER DODGE JEEP

BESSEMER CHR LLC

  

BLOOMINGTON AUTO CENTER

BEST AUTO LLC

  

BLUE OCEAN AUTO SALES LLC

BEST AUTO SELECTION INC

  

BLUE RIDGE IMPORTS AUTO SALES

BEST BUY AUTO TRADE INC

  

BLUE RIDGE MAZDA

BEST BUY USED CARS INC

  

BLVD SELECT PREOWNED

BEST BUYS MOTORS

  

BMN INC

BEST CAR DEALS OF ORLANDO LLC

  

BOB KING MITSUBISHI

BEST CAR FOR LESS

  

BOB KING’S MAZDA

BEST CARS KC INC

  

BOB MAXEY FORD

BEST DEAL AUTO SALES

  

BOB STEELE CHEVROLET INC.

BEST DEAL AUTO SALES INC

  

BOB WATERSON MOTORSPORTS

BEST DEALS CARS INC

  

BOBB ROSS BUICK

BEST N VALUE AUTO SALES

  

BOBB SUZUKI

BEST OF MICHIGAN AUTO SALES

  

BOBBY LAYMAN CHEVROLET, INC.

BEST PRICE DEALER INC

  

BOCA INVESTMENTS LLC

BETTEN BAKER BUICK

  

BOMMARITO CHEVROLET MAZDA

BEXLEY MOTORCAR COMPANY LLC

  

BOMMARITO FORD INC

BIC MOTORS LLC

  

BOMMARITO HONDA INC

BIG BLUE AUTOS, LLC

  

BOMMARITO NISSAN INC

BIG BLUE MOTOR SALES LLC

  

BOMMARITO NISSAN WEST COUNTY

BIG CHOICES AUTO SALES INC

  

BOMMARITO TMC OF ST. LOUIS INC

BIG CITY CARS LLC

  

BONIFACE HIERS MAZDA

BIG M CHEVROLET

  

BOOMDOX AUTO GROUP LLC

BIG O DODGE OF GREENVILLE, INC

  

BOOMERS TRUCKS & SUVS LLC

BILL BLACK CHEVROLET,

  

BOWER SALES AND SERVICE

BILL BRYAN SUBARU

  

BOWMAN AUTOMOTIVE INC

BILL KAY CHEVROLET GEO INC

  

BRAD WINDHAMS USED CARS INC

BILL PENNEY TOYOTA

  

BRADLEY CHEVROLET, INC.

BILL SNETHKAMP INC

  

BRAD’S USED CARS



--------------------------------------------------------------------------------

BRADY AUTO SALES

  

C&H AUTO SALES

DEALER NAME

  

DEALER NAME

BRADYS AUTO SALES LLC

  

C&W MOTORS LLC

BRAMAN HONDA OF PALM BEACH

  

C.W. MOTORS INC

BRAMLETT PONTIAC INC

  

CADILLAC OF NOVI INC

BRANNAN AUTO SALES

  

CALI-HABANA AUTO SALES CORP.

BRANNON HONDA

  

CALVARY CARS & SERVICE, INC

BRAXTON AUTOMOTIVE LLC

  

CAMPBELL CHEVOFBOWLGREENKYINC

BRAZIL AUTO MALL INC

  

CANCILA MARTY DODGE CHRYSLER J

BRECKENRIDGE MOTORS EAST LLC

  

CANNON USED CARS, INC

BREVARD VALUE MOTORS

  

CANTON USED CARS INC.

BRICKELL HONDA BUICK & GMC

  

CAPITAL AUTO SALES

BRIGGS KIA

  

CAPITAL AUTO SPORTS CENTER LLC

BROADMOOR MOTOR SALES INC

  

CAPITAL AUTOMOTIVE OF

BROADWAY AUTO MALL

  

CAPITAL AUTOMOTIVE SALES

BROCKMAN AUTO LLC

  

CAPITAL CITY IMPORTS

BROGS AUTO

  

CAPITAL MOTORS

BROMAR LLC

  

CAPITOL AUTO

BROOKS AUTO SALES

  

CAPITOL CARS LLC

BROWN AUTOMOTIVE GROUP LLC

  

CAPITOL CITY FORD, INC.

BROWNS AUTO WORLD

  

CAPITOL MOTORS LLC

BRYANT AUTO SALES INC

  

CAR BAZAAR INC OF FRANKLIN

BUCKEYE FORD LINCOLN MERC OF O

  

CAR BOSS LLC

BUCKEYE FORD MERCURY, INC.

  

CAR CENTRAL

BUCKEYE MOTOR SALES

  

CAR CHOICE

BUCKEYE MOTORS

  

CAR CITY USA LLC

BUCKEYE NISSAN, INC.

  

CAR CLOUD AUTO GROUP, INC

BUDGET CAR SALES & RENTALS

  

CAR COLLECTINO INC

BUDGET MOTORCARS

  

CAR COLLECTION OF TAMPA INC.

BURDUE QUALITY USED CARS

  

CAR CONNECTION & FINANCE

BURKE AUTO LLC

  

CAR COUNTRY

BURL’S USED CARS

  

CAR CREDIT INC

BURNWORTH ZOLLARS INC

  

CAR DEALZ

BUSH AUTO PLACE

  

CAR DEPOT OF MIRAMAR

BUTLER HYUNDAI INC.

  

CAR FACTORY OUTLET

BUY RIGHT AUTO SALES INC

  

CAR HUNTERS LLC

BYERLY FORD-NISSAN, INC

  

CAR LEGENDS

BYERS IMPORTS

  

CAR LINE AUTOS

BYERS KIA

  

CAR LOAN DIRECT, LLC

C & H DISCOUNT AUTO

  

CAR MART FL.COM

C & S SALES

  

CAR N GO INC



--------------------------------------------------------------------------------

CAR SALES OF FLORIDA INC

  

CARS FOR SALE INC

DEALER NAME

  

DEALER NAME

CAR SMILE

  

CARS GONE WILD II LLC

CAR SOURCE, LLC.

  

CARS KONNECT INC

CAR SPOT OF CENTRAL FLORIDA

  

CARS N CARS, INC.

CAR WEB

  

CARS PLUS CREDIT LLC

CAR XPRESS AUTO SALES

  

CARS PLUS LLC

CAR ZONE

  

CARS PLUS LLC

CAR ZONE INC

  

CARS R US

CARDINAL BUICK GMC INC

  

CARS R US LLC

CARDINAL MOTORS INC

  

CARS TO GO AUTO SALES AND

CARDIRECT LLC

  

CARS UNDER 5

CARENA MOTORS, CO.

  

CARS UNLIMITED

CAREY PAUL HONDA

  

CARSO AUTO GROUP CORP

CARHOUSE INC

  

CARSTRADA

CARISMA AUTO GROUP

  

CARTERSVILLE AUTO LENDING LLC

CARITE INC

  

CARTISTIC

CARITE OF CHESTERFIELD

  

CARTROPIX

CARITE OF CLEVELAND

  

CARX DEPOT LLC

CARITE OF KALAMAZOO

  

CARZ4LESS

CARITE OF LOUISVILLE KENTUCKY

  

CARZONE USA

CARL STONE AUTO SALES LLC

  

CAS SALES & RENTALS

CARLYLE MOTORS LLC

  

CASCADE AUTO GROUP, LTD

CARMART OF DADE CITY

  

CASH & DASH AUTO SALES INC

CARMART VA INC.

  

CASH CARS 2 LLC

CARMEL MOTORS

  

CASTLE BUICK GMC

CARNATION LLC

  

CAT JOHNSON AUTO SALES

CAROLINA AUTO EXCHANGE

  

CAVALIER AUTO SALES INC

CAROLINA AUTO IMPORTS

  

CBS QUALITY CARS, INC.

CAROLINA AUTO SPORTS

  

CELEBRATION AUTO SALE LLC

CAROLINA CARS

  

CENTRAL FLORIDA EXPORTS, INC.

CAROLINA CARS INC

  

CENTRAL MOTOR WERKS, INC

CAROLINA VOLVO

  

CENTRAL PONTIAC INC.

CARPROS AUTO SALES

  

CERTIFIED AUTO CENTER

CARRIAGE KIA

  

CERTIFIED AUTO DIRECT INC

CARRICK’S LLC

  

CERTIFIED MOTORS

CARROLLTON MOTORS

  

CHAMPION CHEVROLET

CARS & CREDIT OF FLORIDA

  

CHAMPION CHEVROLET INC

CARS AND MORE EUROPEAN CAR

  

CHAMPION CHRYSLER JEEP DODGE

CARS AUTO MALL

  

CHAMPION OF DECATUR, INC.

CARS CARS CARS LLC

  

CHAMPION PREFERRED AUTOMOTIVE



--------------------------------------------------------------------------------

CHAMPIONSHIP MOTORS LLC

  

CLINTON FAMILY FORD

DEALER NAME

  

DEALER NAME

CHAMPS AUTO SALES INC

  

CLOVER MOTORS

CHARLESTON NISSAN

  

CLUTCH AUTO BROKERS LLC

CHARS CARS

  

CM MOTORS, LLC

CHASE AUTO GROUP

  

COAST TO COAST AUTO SALES

CHATHAM PARKWAY TOYOTA

  

COASTAL AUTO GROUP INC. DBA

CHECKERED FLAG AUTOMOTIVE LLC

  

COASTAL CHEVROLET, INC.

CHECKERED FLAG HONDA

  

COBB’S CAR COMPANY INC

CHECKERED FLAG TOYOTA

  

COBB’S CHEAP TEEN CARS

CHEIFS WHOLESALE AUTOS

  

COCONUT CREEK HYUNDAI

CHEROKEE AUTO SALES, INC.

  

COLOMBUS AUTO SALES, LLC

CHEROKEE HYUNDAI OF KENNESAW L

  

COLON AUTO SALES

CHICAGO AUTO DEPOT INC

  

COLON AUTO SALES INC

CHICAGO DRIVE AUTO SALES

  

COLUMBIA CHEVROLET

CHICAGO MOTORS INC

  

COLUMBUS AUTO RESALE, INC

CHICAGOS CAR CREDIT

  

COLUMBUS AUTO SOURCE

CHIEFLAND FORD

  

COMBS & CO

CHRIS CARROLL AUTOMOTIVE

  

COMMONWEALTH AUTO SALES & CO

CHRIS LEITH AUTOMOTIVE INC

  

COMMONWEALTH DODGE LLC

CHRIS SPEARS PRESTIGE AUTO

  

COMMUNITY AUTO SALES

CHRYSLER DODGE JEEP RAM OF

  

COMMUNITY OVERDRIVE AUTO SALES

CINCINNATI AUTOMOTIVE GROUP

  

COMPASS MOTORS OF ANDERSON

CINCINNATI USED AUTO SALES

  

COMPLETE AUTO CENTER INC

CIRCLE CITY ENTERPRISES, INC.

  

CONCOURS AUTO SALES, INC.

CITY AUTO SALES

  

CONSUMERS SUZUKI

CITY MITSUBISHI

  

CONTEMPORARY MITSUBISHI

CITY MOTORS USED CARS

  

CONTINENTAL IMPORTS

CITY STYLE IMPORTS INC

  

CONWAY HEATON INC

CITY TO CITY AUTO SALES, LLC

  

CONWAY IMPORTS AUTO SALES

CITY WIDE AUTO CREDIT

  

COOK & REEVES CARS INC

CITYWIDEAUTOMALL.COM LLC

  

COOPERATIVE AUTO BROKERS INC

CJ AUTOS

  

COPELAND MOTOR COMPANY

CJ’S AUTO STORE

  

CORAL WAY AUTO SALES INC

CLARK CARS INC

  

CORLEW CHEVROLET CADILLAC OLDM

CLARKSVILLE AUTO SALES

  

CORPORATE CARS INC

CLASSIC KIA OF CARROLLTON

  

COUCH MOTORS LLC

CLEAN MOTORS OF ORLANDO LLC

  

COUGHLIN AUTOMOTIVE- PATASKALA

CLEVELAND AUTO MALL INC

  

COUGHLIN FORD OF CIRCLEVILLE

CLIFF & SONS AUTO SALES

  

COUGLIN CHEVROLET BUICK CADILL

CLINT HOLMES AUTOMOTIVE

  

COUNTRY CLUB TIRE & AUTO INC



--------------------------------------------------------------------------------

COUNTRY HILL MOTORS INC

  

DALLAS CAR CREDIT CORPORATION

DEALER NAME

  

DEALER NAME

COUNTRY HILL MOTORS, INC.

  

DALLAS PREOWNED AUTO

COURTESY AUTOMOTIVE

  

DAN CUMMINS CHV BUICK PONTIAC

COURTESY CHRYSLER JEEP DODGE

  

DAN HATFIELD AUTO GROUP

COURTESY FORD

  

DAN TUCKER AUTO SALES

COUSINS AUTO SALES

  

DAN VADEN CHEVROLET, INC.

COX AUTO SALES

  

DANNY MOTORS INC

COYLE CHEVROLET

  

DAS AUTOHAUS LLC

CRABBS AUTO SALES

  

DAVCO AUTO LLC

CRAIG & LANDRETH INC

  

DAVE SINCLAIR LINCOLN

CREDIT CARS USA

  

DAVID RICE AUTO SALES

CREDIT MAX AUTO FINANCE

  

DAVID SMITH AUTOLAND, INC.

CREDIT SOLUTION AUTO SALES INC

  

DAVIS AUTO SALES

CRENCOR LEASING & SALES

  

DAY’S PRE-OWNED ROCKMART LLC

CRM MOTORS, INC.

  

DAYTON ANDREWS INC.

CRONIC CHEVROLET OLDSMOBILE

  

DEACON JONES AUTO PARK

CRONIC CHEVROLET, OLDSMOBILE-

  

DEALS FOR WHEELS

CROSS AUTOMOTIVE

  

DEALS FOR WHEELS AUTO SALES

CROSSROAD MOTORS

  

DEALZ AUTO TRADE

CROSSROADS AUTO MART INC

  

DEALZ ON WHEELZ LLC

CROSSROADS SALES & DELIVERY

  

DEAN CHRYSLER DODGE JEEP RAM

CROWN ACURA

  

DEAN MITCHELL AUTO MALL

CROWN AUDI

  

DECENT RIDE.COM

CROWN AUTO SALES & SERVICES

  

DEL SOL AUTO MART INC

CROWN AUTOMOTIVE GROUP LLC

  

DELTA AUTO WHOLESALE

CROWN BUICK GMC

  

DELTA UTOGROUP

CROWN MITSUBISHI

  

DELUCA TOYOTA INC

CROWN MOTORS INC

  

DENA MOTORS

CROWN MOTORS OF TALLAHASSEE

  

DENVER AUTO GROUP INC.

CROWN NISSAN

  

DEPUE AUTO SALES INC

CRUISER AUTO SALES

  

DEREK MOTORCAR CO INC

CRYSTAL CHEVROLET

  

DESOTO AUTO EXCHANGE

CULLMAN AUTO MALL

  

DESTINYS AUTO SALES

CUNNINGHAM MOTORS

  

DFW AUTO FINANCE AND SALES

CURRY HONDA

  

DG & M AUTO SALES INC

CW USED AUTO DEALERSHIP

  

DIAMOND K MOTORS LLC

D & V AUTO SALES

  

DICK BROOKS HONDA

D B MOTORS

  

DICK DEAN ECONOMY CARS INC

D MOTORS LLC

  

DICK MASHETER FORD, INC.

DALLAS AUTO CENTER INC

  

DICK SMITH MUTSUBISHI



--------------------------------------------------------------------------------

DICK WICKSTROM CHEVROLET INC

  

DRIVEN AUTO SALES LLC

DEALER NAME

  

DEALER NAME

DIRECT AUTO EXCHANGE, LLC

  

DRIVEN AUTOMOTIVE GROUP

DIRECT AUTO SALES

  

DRIVER SEAT AUTO SALES LLC

DIRECT MOTORSPORT LLC

  

DRIVERIGHT AUTO SALES, INC.

DIRECT SALES & LEASING

  

DRIVERS WORLD

DISCOUNT AUTO DEPOT, LLC

  

DRIVEWAYCARS.COM

DISCOUNT AUTO INC

  

DRY RIDGE TOYOTA

DISCOUNT CARS OF MARIANNA INC

  

DUKE AUTOMOTIVE LLC

DISCOVERY AUTO CENTER LLC

  

DULUTH AUTO EXCHANGE

DISTINCT MOTORS LLC

  

DURAN MOTOR SPORTS INC

DIXIE IMPORT INC

  

DUTCH ISHMAEL CHEVROLET INC

DIXIE MOTORS INC

  

DUVAL CARS LLC

DIXIE WAY MOTORS INC

  

DUVAL FORD

DM MOTORS, INC.

  

DYNAMIC AUTO WHOLESALES INC

DMV AUTO GROUP INC

  

DYNAMIC IMPORTS

DN MOTOR CARS INC

  

DYNAMIC MOTORS LLC

DODGE OF ANTIOCH INC

  

DYNASTY AUTOMOTIVE LLC

DOGWOOD AUTO WORKS INC

  

E & R AUTO SALES INC

DON AUTO WORLD

  

E & S MOTORS LLC

DON HINDS FORD, INC.

  

E AUTO SOLUTIONS

DON JACKSON CHRYSLER DODGE

  

E CAR SUPERSTORE INC

DON MARSHALL CHYSLER CENTER

  

EAGLE CAR & TRUCK INC

DON REID FORD INC.

  

EASLEY MITSUBISHI’S THE

DON SITTS AUTO SALES INC

  

EAST ANDERSON AUTO SALES

DON WOOD CHRYSLER DODGE JEEP

  

EAST BEACH AUTO SALES

DONLEY FORD LINCOLN

  

EAST COAST AUTO SALES LLC

DORAL CARS OUTLET

  

EAST LIMESTONE AUTOPLEX INC

DOUGLAS AUTO SALES INC

  

EAST SIDE AUTO LLC

DOWNTOWN BEDFORD AUTO

  

EASTERN SHORE AUTO BROKERS INC

DOWNTOWN HYUNDAI

  

EASTGATE MOTORCARS, INC

DRIVE 1 AUTO SALES

  

EASTPOINTE AUTO SALES INC

DRIVE NATION AUTO SALES

  

EASY AUTO AND TRUCK

DRIVE NOW AUTO SALES

  

ECARS GROUP

DRIVE NOW AUTO SALES LLC

  

ECONOMIC AUTO SALES INC

DRIVE NOW COOKEVILLE INC

  

ECONOMY MOTORS LLC

DRIVE NOW TULLAHOMA

  

ED HOWARD LINCOLN MERCURY INC.

DRIVEHUBLER CERTIFIED

  

ED KOEHN FORD LINCOLN MERCURY

DRIVEN AUTO SALES

  

ED MORSE MAZDA LAKELAND

DRIVEN AUTO SALES

  

ED NAPLETON ELMHURST IMPORTS I

DRIVEN AUTO SALES LLC

  

ED NAPLETON HONDA



--------------------------------------------------------------------------------

ED TILLMAN AUTO SALES

  

ENZO MOTORS INC

DEALER NAME

  

DEALER NAME

ED TILLMAN AUTO SALES

  

EPIC AUTO SALES

ED VOYLES HONDA

  

ERIC JOHNSON AUTO SALES

ED VOYLES HYUNDAI

  

ERNEST MOTORS, INC.

EDDIE ANDRESON MOTORS

  

ETTLESON HYUNDAI LLC

EDDIE AUTO BROKERS

  

EVANS AUTO EXCHANGE

EDDIE MERCER AUTOMOTIVE

  

EVEREST MOTORS INC.

EDDIE PREUITT FORD, INC.

  

EVOLUTION CARS

EDEN AUTO SALES

  

EVOLUTION SPORT MOTORS

EDGE MOTORS

  

EXCEL AUTO SALES

EJ’S AUTO WORLD, INC.

  

EXCLUSIVE AUTO WHOLESALE LLC

EJ’S QUALITY AUTO SALES, INC.

  

EXCLUSIVE MOTOR CARS LLC

ELITE AUTO SALES OF ORLANDO

  

EXECUTIVE CARS LLC

ELITE AUTO WHOLESALE

  

EXPRESS AUTO GROUP

ELITE AUTOMALL LLC

  

EXPRESS AUTO SALES

ELITE AUTOMOTIVE LLC

  

EXPRESS MOTORS LLC

ELITE CAR SALES AND

  

EXPRESS MOTORS LLC

ELITE LEVEL AUTO INC

  

EXTREME WINDOW TINTING SIGNS &

ELITE MOTORS

  

EZ CAR CONNECTION LLC

ELITE MOTORS

  

EZ MOTOR CREDIT INC.

ELITE MOTORS INC

  

EZ MOTORS LLC

ELYRIA BUDGET AUTO SALES INC

  

EZ OWN CAR SALES LC

ELYRIA HYUNDAI, INC.

  

FACIDEAL AUTO CENTER INC

EMANS AUTO SALES

  

FACTORY DIRECT AUTO

EMJ AUTOMOTIVE REMARKETING

  

FAIRLANE FORD SALES, INC.

EMPIRE AUTO SALES & SERVICE

  

FAIRVIEW AUTO SALES &

EMPIRE AUTOMOTIVE GROUP

  

FAITH MOTORS INC

EMPIRE EXOTIC MOTORS, INC

  

FAMILY AUTO CENTER AND SERVICE

EMPIRE MOTORS

  

FAMILY KIA

EMPIRE MOTORS LTD

  

FANCY AUTO SALES

EMPORIUM AUTO GROUP, INC.

  

FANELLIS AUTO

EMPORIUM AUTO MART

  

FANTASY AUTOMOTIVE

ENCORE MOTORCARS OF SARASOTA

  

FAST LANE MOTOR SALES LLC

ENON AUTO SALES

  

FAT SACK MOTORS, LLC

ENTERPRISE CAR SALES

  

FERCO MOTORS CORP

ENTERPRISE CAR SALES

  

FERMAN CHRYSLER PLYMOUTH

ENTERPRISE CAR SALES

  

FERMAN MINI OF TAMPA BAY

ENTERPRISE CAR SALES

  

FERMAN NISSAN

ENTERPRISE LEASING COMPANY

  

FESTIVAL AUTO & TRUCK

ENTERPRISE LEASING COMPANY

  

FIAT OF WINTER HAVEN



--------------------------------------------------------------------------------

FINANCE MOTORS LLC

  

FRANKLIN STREET MOTORS LLC

DEALER NAME

  

DEALER NAME

FINAST AUTO SALES

  

FRED A GROVES MOTOR COMPANY

FINISH LINE AUTO

  

FRED ANDERSON NISSAN OF RALEIG

FIRST AUTO CREDIT

  

FREEDOM AUTOMOTIVE LLC

FIRST CHANCE MOTORSPORTS

  

FRENSLEY CHRYSLER PLYMOUTH

FIRST CHOICE AUTO SALES

  

FRIENDLY KIA & ISUZU

FIRST CHOICE AUTOMOTIVE INC

  

FRONTIER MOTORS INC

FIRST CLASS AUTO SALES LLC

  

FRONTLINE AUTO SALES LLC

FIRST CLASS MOTORS INC

  

FUSION AUTO SALES LLC

FIRST STOP AUTO SALES

  

FUSION AUTOPLEX LLC

FIRST UNION AUTOMOTIVE LLC

  

G & L MOTORS, INC

FITZGERALD MOTORS, INC.

  

G & R AUTO SALES CORP

FIVE STAR AUTO SALES OF

  

G & S AUTO SALES & RENTALS LLC

FIVE STAR CAR & TRUCK

  

GAINESVILLE MITSUBISHI

FIVE STAR FORD STONE MOUNTAIN

  

GALAXY AUTO CORPORATION

FLEET SALES & SERVICE LLC

  

GANLEY CHEVROLET, INC

FLEET SERVICES REMARKETING

  

GANLEY CHRYSLER JEEP DODGE INC

FLETCHER CHRYSLER PRODUCTS INC

  

GANLEY FORD WEST, INC.

FLORENCE AUTO MART INC

  

GANLEY LINCOLN MERCURY

FLORIDA AUTO EXCHANGE

  

GARNER AUTOS, LLC

FLORIDA AUTO XCHANGE LLC

  

GARY HIGGINBOTHAM AUTO SALES

FLORIDA FINE CARS INC

  

GARY LANG PONTIAC CADILLAC

FLORIDA LUXURY MOTORS INC.

  

GARY MATTHEWS MOTORS, INC.

FLORIDA USED CARS INC

  

GARY SMITH FORD

FLORIDA WHOLESALE LIQUIDATORS

  

GASTONIA NISSAN, INC

FLOW HONDA

  

GATEWAY BUICK GMC

FLOW MOTORS

  

GATOR CHRYSLER-PLYMOUTH, INC.

FOOTHILL FORD

  

GATOR CITY MOTORS INC

FORMULA ONE IMPORTS

  

GEMINI AUTO

FORT MYERS AUTO MALL

  

GENE GORMAN & ASSOC. INC. DBA

FORT MYERS BEACH MOTORS LLC

  

GENERAL AUTO LLC

FORT WAYNE AUTO CONNECTION LLC

  

GENESIS AUTO SALES LLC

FORTUNE MOTOR GROUP

  

GENESIS OF COTTAGEVILLE

FOX HILLS MOTOR SALES INC

  

GENESIS OF SUMMERVILLE LLC

FOX MOTORS INC

  

GENTHE AUTOMOTIVE-EUREKA LLC

FOX VALLEY VOLKSWAGEN

  

GEN-X CORP

FRANK BOMMARITO BUICK, GMC INC

  

GEOFF ROGERS AUTOPLEX

FRANK MYERS AUTO SALES, INC

  

GEOFF ROGERS AUTOPLEX NORTH

FRANK RISECH’S AUTOWORLD

  

GEORGE WEBER CHEVROLET CO

FRANKFORT AUTO EXCHANGE INC

  

GEORGETOWN AUTO SALES



--------------------------------------------------------------------------------

GEORGIA AUTO WORLD LLC

  

GREEN LIGHT CAR SALES

DEALER NAME

  

DEALER NAME

GEORGIA IMPORT AUTO

  

GREENBRIER DODGE OF CHES, INC.

GEORGIA LUXURY CARS

  

GREEN’S TOYOTA

GEORGIA LUXURY MOTORS

  

GREENVILLE MOTOR COMPANY

GERALDS AUTO SALES

  

GREENWISE MOTORS

GERMAIN HONDA

  

GRIFFIN FORD SALES, INC.

GERMAIN HONDA OF DUBLIN, INC.

  

GRIMALDI AUTO SALES INC

GERMAIN TOYOTA

  

GROTE AUTOMOTIVE INC

GERMAN AUTO SALES LLC

  

GROW AUTOMOTIVE

GETTEL TOYOTA

  

GR’S CARS & SPECIALITIES LLC

GIM CAR SALES INC

  

GS AUTO BROKERS LLC

GISELLE MOTORS, CORP

  

G’S AUTOMOTIVE

GIVE AWAY AUTO SALE LLC

  

GUARANTEED CARS & CREDIT

GLADDING CHEVROLET, INC.

  

GUARANTEED CARS & CREDIT II

GLADSTONE AUTO INC

  

GUARANTEED MOTOR CARS

GLOBAL PRE-OWNED INC

  

GUIDANCE AUTO SALES LLC

GLOVER AUTO SALES

  

GULF ATLANTIC WHOLESALE INC

GMOTORCARS INC

  

GULF COAST AUTO BROKERS, INC.

GMT AUTO SALES, INC

  

GULF SOUTH AUTOMOTIVE

GN AUTO LLC

  

GWINNETT MITSUBISHI

GODFATHER AUTO IMPORTS

  

GWINNETT PLACE NISSAN

GOLDEN OLDIES

  

H & H AUTO SALES

GOLLING CHRYSLER JEEP

  

H & H MOTORS LLC

GOOD CARMA MOTORS

  

H GREG AUTO AUCTION

GOOD RIDES INC

  

H&Y AUTOMOBILE INC

GOOD TO GO AUTO SALES, INC.

  

HAASZ AUTO MALL, LLC

GORDON MOTOR SPORTS

  

HAGGERTY BUICK GMC INC

GR MOTOR COMPANY

  

HAIMS MOTORS INC

GRACE AUTOMOTIVE LLC

  

HAIMS MOTORS INC

GRAHAM MOTOR COMPANY

  

HAMILTON CHEVROLET INC

GRAINGER NISSAN

  

HANNAH IMPORTS APEX

GRANT CAR CONCEPTS

  

HAPPY DEALS AUTO SALES

GRANT MOTORS CORP.

  

HARBOR AUTO SALES LLC

GRATEFUL MOTORS LLC

  

HARBOR CITY AUTO SALES, INC.

GRAVITY AUTOS ROSWELL

  

HARDIE’S USED CARS, LLC

GRAVITY AUTOS ROSWELL

  

HARDY CHEVROLET

GREAT BRIDGE AUTO SALES

  

HARDY CHEVROLET INC.

GREEN CAR MOTORS LLC

  

HARLEM MOTORS

GREEN COVE AUTO SALES

  

HARRIET SALLEY AUTO GROUP LLC

GREEN COVE AUTO SALES

  

HARRIGANS AUTO SALES



--------------------------------------------------------------------------------

HARRISON AUTO BROKER AND

  

HONDA MARYSVILLE

DEALER NAME

  

DEALER NAME

HATCHER’S AUTO SALES

  

HONDA OF CONYERS

HATFIELD USED CAR CENTER

  

HONDA OF FISHERS

HAWK CHEV-CAD

  

HONDA OF FRONTENAC

HD CARS INC.

  

HONDA OF GAINESVILLE

HEADQUARTER TOYOTA

  

HONDA OF MUFREESBORO

HEATH’S EXOTIC CARS AND

  

HONDA OF OCALA

HEB AUTO SALES INC

  

HONDA OF TIFFANY SPRINGS

HENDERSON AUTOMOTIVE LLC

  

HONEYCUTT’S AUTO SALES, INC.

HENNESSY AUTOS LLC

  

HOOVER AUTOMOTIVE LLC

HENNESSY FORD LINCOLN ATLANTA

  

HOOVER CHRYSLER PLYMOUTH DODGE

HENNESSY MAZDA PONTIAC

  

HOOVER MITSUBISHI CHARLESTON

HERITAGE AUTOMOTIVE GROUP

  

HOOVER THE MOVER CAR AND

HERITAGE AUTOMOTIVE SALES

  

HORACE G ILDERTON

HERITAGE BUICK GMC HONDA

  

HOUSTON AUTO EMPORIUM

HERITAGE CADILLAC-OLDS, INC.

  

HOUSTON CAR SALES INC

HERITAGE NISSAN

  

HOUSTON MOTOR COLLECTION

HERITAGE SALES & LEASING

  

HOWARD AUTO GROUP

HERMANOS AUTO SALES

  

HT MOTORS INC

HERRINGTON AUTOMOTIVE

  

H-TOWN CAR SALES

HI JOLLY

  

HUBLER AUTO PLAZA

HI LINE IMPORTS INC

  

HUBLER FINANCE CENTER

HICKORY MAZDA MITSUBISHI

  

HUBLER FORD LINCOLN MERCURY

HIGH FIVE CARS

  

HUNT AUTOMOTIVE, LLC

HIGH Q AUTOMOTIVE CONSULTING

  

HURLEY AUTO SALES

HIGHLINE IMPORTS, INC.

  

HYUNDAI OF ATHENS

HIGH-THOM MOTORS LLC

  

HYUNDAI OF GREER

HILL KELLY DODGE, INC

  

HYUNDAI OF LOUISVILLE

HILLMAN MOTORS, INC.

  

HYUNDAI OF ST. AUGUSTINE

HILLTOP MOTORS

  

I 95 TOYOTA & SCION

HILLWOOD AUTO SALES & SERVICE

  

I GOT A DEAL USED CARS

HI-TECH AUTO SALES, INC.

  

I MOTORS INC

HOBSON CHEVROLET BUICK GMC LLC

  

I-80 AUTO SALES INC

HOGSTEN AUTO WHOLESALE

  

IAUTO INC

HOLIDAY MOTORS

  

IDEAL AUTO

HOLLAND AUTO SALES & SERVICE

  

IDEAL AUTO CENTER

HOLLYWOOD MOTOR CO #1

  

IDEAL USED CARS INC

HOLLYWOOD MOTOR CO #3

  

IDRIVE FINANCIAL

HOMESTEAD MOTORS INC

  

IMPERIAL AUTO

HOMETOWN AUTO SALES LLC

  

IMPEX AUTO SALES



--------------------------------------------------------------------------------

IMPORT AUTO BROKERS INC

  

JARRETT GORDON FORD INC

DEALER NAME

  

DEALER NAME

IMPORT’S LTD

  

JAX AUTO WHOLESALE, INC.

INCREDIBLE CAR CREDIT INC

  

JAY PONTIAC BUICK

INDEPENDENCE AUTO SOLUTIONS

  

JAY WOLFE AUTO OUTLET

INDY AUTO IMPORTS

  

JAY WOLFE HONDA

INDY AUTO MAN LLC

  

JAY’S USED CARS, LLC.

INFINITY MOTORS

  

JC AUTO CONNECTION LLC

INLINE AUTO SALE INC

  

JC AUTO MARKET LLC

INSTACAR LLC

  

JC LEWIS FORD, LLC

INTEGRITY AUTO CENTER INC

  

JDF AUTO

INTEGRITY MOTORS

  

JDM AUTO

INTERMARKETS TRADING

  

JEFF DRENNEN FORD

INTERNATIONAL AUTO OUTLET

  

JEFF SCHMITT AUTO GROUP

INTERNATIONAL AUTO SALES

  

JEFF WYLER CHEVROLET OF

INTERNATIONAL AUTO SALES NC

  

JEFF WYLER FRANKFORT, INC

INTERNATIONAL AUTO WHOLESALERS

  

JEFF WYLER SPRINGFIELD, INC

INTERNATIONAL AUTO WHOLESALERS

  

JEFFERSON CHEVROLET CO.

INTERNATIONAL CARS CO.

  

JEFFREYS AUTO EXCHANGE

INTERSTATE AUTO SALES OF

  

JENKINS ACURA

IRENKO AUTO SALES CORP

  

JENKINS HONDA OF LEESBURG

IVORY CHEVROLET, LLC

  

JENKINS MAZDA

IZZY MOTORS LLC

  

JENKINS NISSAN OF LEESBURG

J & B AUTO GROUP LLC

  

JENO AUTOPLEX

J & J AUTOS

  

JENROC AUTO SALES

J & J MOTORS INC

  

JERNIGAN BROTHERS INC #2

J & M AFFORDABLE AUTO, INC.

  

JERRY HAGGERTY CHEVROLET INC

J & T MOTORS

  

JERRY HUNT AUTO SALES

J AND J’S AUTO SALES

  

JERRY WILSON’S MOTOR CARS

J M MOTORS

  

JEWEL AUTO SALES

J&M AUTOMOBILES CORP

  

JIM BURKE NISSAN

JACK MAXTON CHEVROLET INC

  

JIM BUTLER FIAT OF SOUTH

JACK MAXTON CHEVROLET, INC

  

JIM M LADY OLDSMOBILE INC

JACK MILLER AUTO PLAZA LLC

  

JIM ORR AUTO SALES

JACK STONES CREEKSIDE SALES

  

JIM WOODS AUTOMOTIVE, INC.

JACKIE MURPHY’S USED CARS

  

JIMMY KAVADAS YOUR CREDIT MAN

JACKSON ACURA

  

JK AUTOMOTIVE GROUP LLC

JAKE SWEENEY MAZDA WEST

  

JKB AUTO SALES

JAKMAX

  

JOBETA AUTOMOTIVE GROUP INC

JAMMY MITCHELL AUTO SALES

  

JOE COTTON FORD

JANSON AUTOMOTIVE

  

JOE RICCI AUTOMOTIVE



--------------------------------------------------------------------------------

JOHN BELL USED CARS INC

  

KENNYS AUTO SALES, INC

DEALER NAME

  

DEALER NAME

JOHN BLEAKLEY FORD

  

KENS KARS

JOHN HEISTER CHEVROLET

  

KERRY NISSAN, INC.

JOHN JENKINS, INC.

  

KERRY TOYOTA

JOHN JONES CHEVY PONTIAC OLDS

  

KEVIN POWELL MOTORSPORTS

JOHN KOOL LINCOLN MERCURY INC

  

KEVIN POWELL’S FORSYTH

JOHN MILES CHEVROLET, INC

  

KEVIN’S KARS LLC

JOHN WEISS TOYOTA SCION OF

  

KEY CHRYLSER PLYMOUTH INC

JOHNNY WRIGHT AUTO SALES LLC

  

KEY WEST KIA

JOHNNYS MOTOR CARS LLC

  

KIA ATLANTA SOUTH

JORDAN AUTO SALES

  

KIA COUNTRY OF SAVANNAH

JORDAN AUTOMOTIVE GROUP LLC

  

KIA OF CANTON

JOSEPH AIRPORT HYUNDAI

  

KIA OF GREENVILLE

JOSEPH CADILLAC/SAAB/SUBARU

  

KIA OF LEESBURG

JOSEPH CHEVROLET OLDSMOBILE CO

  

KING AUTOMOTIVE, LLC

JOSEPH MOTORS

  

KING MOTORS

JOSEPH TOYOTA INC.

  

KING SUZUKI OF HICKORY LLC

JPL AUTO EMPIRE

  

KINGS AUTO GROUP INC

JT AUTO INC.

  

KINGS FORD, INC

JUST-IN-TIME AUTO SALES  INC

  

KINGS KIA

K & O AUTO WHOLE SALE INC

  

KINGS OF QUALITY AUTO SALES

K B AUTO EMPORIUM

  

KLASSIC CARS LLC

KACHAR’S USED CARS, INC.

  

KLETT AUTOMOTIVE GROUP

KAHLER AUTO SALES LLC

  

KNE MOTORS, INC.

KALER LEASING SERVICES INC

  

KNH WHOLESALE

KALIGNA’S AUTO BROKER LLC

  

KNOX BUDGET CAR SALES & RENTAL

KARGAR, INC.

  

KOE-MAK CORP

KATHY’S KARS

  

KRAFT MOTORCAR CO.

KC AUTO FINANCE

  

KUNES COUNTRY AUTO GROUP

KDK AUTO BROKERS

  

KUNES COUNTRY CHEVROLET

KEITH HAWTHORNE HYUNDAI, LLC

  

KUNES COUNTRY CHEVROLET GMC

KELLEY BUICK GMC INC

  

KUNES COUNTRY CHRYSLER DODGE

KELLY NISSAN INC

  

KUNES COUNTRY FORD LINCOLN INC

KELLYS CARS 4 U INC

  

KUNES COUNTRY FORD OF STERLING

KELLY’S CARS INC

  

KUNES COUNTRY OF MONMOUTH

KELSEY CHEVROLET LLC

  

KUNES COUNTY FORD OF ANTIOCH

KEMET AUTO SALES

  

KURT JOHNSON AUTO SALES LLC

KENDALL MITSUBISHI

  

KZ AUTO SALES

KENDALL TOYOTA

  

L & J AUTO SALES & LEASING LLC

KENNEDY KARS

  

L&M VENTURES LLC



--------------------------------------------------------------------------------

LA AUTO STAR, INC.

  

LEWIS AUTO PLAZA INC

DEALER NAME

  

DEALER NAME

LAFONTAINE AUTO GROUP

  

LEWIS FAMILY AUTO LLC

LAFONTAINE MOTORS, INC

  

LEXINGTON AUTO GALLERY

LAGRANGE MOTORS

  

LGE CORP

LAGUNA NIGUEL AUTO SALES INC

  

LIBERTY AUTO CITY INC

LAKE COUNTY AUTO BROKERS INC

  

LIBERTY AUTOMOTIVE LLC

LAKE COUNTY AUTO SALES

  

LIBERTY FORD LINCOLN MERC INC

LAKE HARTWELL HYUNDAI

  

LIBERTY USED MOTORS INC

LAKE WALES CHRSYLER DODGE

  

LIFESTYLE MOTOR GROUP

LAKELAND TOYOTA INC.

  

LIGHTHOUSE AUTO SALES

LAKESIDE MOTORS INC

  

LIGHTHOUSE AUTOMOTIVE GROUP

LANCASTERS AUTO SALES, INC.

  

LINCOLNWAY SALES & SERVICE LLC

LANDERS MCLARTY SUBARU

  

LITANI MOTORS

LANDMARK CDJ OF MONROE, LLC

  

LJ USED CARS INC 2

LANDSTREET AUTO SOLUTIONS LLC

  

LMN AUTO INC

LANE 1 MOTORS

  

LOCK 20 AUTO

LANGDALE HONDA KIA OF

  

LOCKHART HUMMER, INC.

LANIGAN’S AUTO SALES

  

LOGAN & LOGAN AUTO SALES

LARGER THAN LIFE LLC

  

LOGANVILLE FORD

LARKIN COBB CHEVROLET BUICK

  

LOKEY NISSAN

LASCO FORD INC

  

LONDOFF JOHNNY CHEVROLET INC

LATIN MOTORS INTERNATIONAL LLC

  

LOU FUSZ BUICK GMC

LAUBERT’S AUTO SALES, LLC

  

LOU FUSZ DODGE CO

LAW AUTO SALES, INC

  

LOU FUSZ MITSUBISHI ST. PETERS

LAWRENCE MOTORSPORTS INC

  

LOU FUSZ MOTOR CO

LAWSON MOTORSPORTS

  

LOU FUSZ MOTOR CO OF METRO EAS

LDB MOTORS

  

LOUDON MOTORS, INC

LEE AUTO GROUP INC

  

LOWPRICE AUTO MART LLC

LEE MAC AUTO SALES INC

  

LUCKY CARS

LEE’S AUTO CENTER, INC

  

LUCKY LINE MOTORS INC

LEE’S AUTO SALES, INC

  

LUNA MOTOR GROUP CORP

LEE’S SUMMIT HONDA

  

LUNI AUTO GROUP LLC

LEGACY AUTO SALES, INC.

  

LUXURY AUTO DEPOT

LEGACY AUTOS

  

LUXURY AUTO SALES LLC

LEGACY TOYOTA

  

LUXURY IMPORTS AUTO SALES

LEITH MITSUBISHI

  

LUXURY MOTOR CAR COMPANY

LEJUNE AUTO SALES, LLC

  

LUXURY MOTORS CREDIT INC

LEOPARDI AUTO SALES

  

LUXURY MOTORS OUTLET

LET’S DRIVE AUTO CREDIT LLC

  

LUXURY MOTORWERKS LLC

LEVEL UP AUTO SALES

  

LYNCH CHEVROLET OF KENOSHA



--------------------------------------------------------------------------------

LYNNHAVEN MOTOR COMPANY

  

MASTER CAR INTERNATIONAL, INC

DEALER NAME

  

DEALER NAME

M & B AUTO SALES LLC

  

MASTER CARS

M & L CHRYSLER DODGE JEEP RAM

  

MATHEWS BUDGET AUTO CENTER

M & M AUTO PLEX

  

MATHEWS FORD INC.

M & M AUTO SUPER STORE

  

MATHEWS FORD OREGON, INC

M & M AUTO WHOLESALERS, LLC

  

MATHEWS HAROLD NISSAN

M & M AUTO, INC.

  

MATT CASTRUCCI

M & M MOTORS OF ROCK HILL INC

  

MATTERN AUTOMOTIVE INC

M STREET MOTORS LLC

  

MATTHEWS MOTORS INC.

M1 AUTO INC

  

MAUS NISSAN OF CRYSTAL RIVER

MAC CHURCHILL AUTO MALL

  

MAX AUTO SALES

MAC HAIK CHRYSLER DODGE JEEP

  

MAX MOTORS INC

MACHADO AUTO SELL LLC

  

MAXIE PRICE CHEVROLETS OLDS,

MACON AUTO SALES

  

MAXIMUM DEALS, INC.

MADISON AUTO SALES

  

MAXKARS MOTORS

MADISON COUNTY FORD LINC MERC

  

MAXXIM AUTOMOTIVE

MAGIC CITY MOTORCARS, LLC

  

MAYSVILLE PREMIER AUTO LLC

MAGIC IMPORTS OF

  

MAZ AUTO INC

MAGIC MOTORS CENTER

  

MAZARI MOTORS, LLC

MAGNA AUTO SALES, INC.

  

MAZDA OF FORT WALTON BEACH

MAHER CHEVROLET INC

  

MAZDA OF ROSWELL

MAINLAND AUTO SALES INC

  

MAZDA SAAB OF BEDFORD

MAINSTREAM AUTO SALES LLC

  

MAZDA WESTSIDE

MAJOR MOTORS OF ARAB, INC.

  

MCADENVILLE MOTORS

MALCOLM CUNNINGHAM HYUNDAI

  

MCCLUSKY AUTOMOTIVE LLC

MANESS MOTORS

  

MCCLUSKY’S CHEVROLET INC

MARANATHA AUTO, INC.

  

MCDONOUGH NISSAN

MARBURGER CHRYSLER DODGE JEEP

  

MCGHEE AUTO SALES INC.

MARCH MOTORS INC.

  

MCGUIRE KIA

MARCHANT CHEVROLET INC

  

MCINERNEYS WOODHAVEN CHRYSLER

MARIETTA AUTO MALL CENTER

  

MCJ AUTO SALES OF CENTRAL

MARIETTA AUTO SALES

  

MCKENNEY CHEVROLET

MARIETTA MITSUBISHI

  

MCKINNEY DODGE CHRYSLER

MARK SWEENEY BUICK PONTIAC GMC

  

MECHANICSVILLE HONDA

MARK’S AUTOMOTIVE SALES LLC

  

MECHANICSVILLE TOYOTA

MARLOZ OF HIGH POINT

  

MEISTER IMPORT MOTORS INC

MARONEY AUTO SALES

  

MEMBERS SALES AND LEASING INC

MARTIN’S AUTO BROKERS LLC

  

MEROLLIS CHEVROLET SALES

MARTY FELDMAN CHEVY

  

METRO AUTO MART LLC

MASTER AUTO GROUP

  

METRO AUTO TRADERS INC



--------------------------------------------------------------------------------

METRO FORD INC

  

MILTON MARTIN TOYOTA

DEALER NAME

  

DEALER NAME

METRO MOTORS KC LLC

  

MINT AUTO SALES

METRO TRUCK SALES LLC

  

MINT AUTO SALES

MGM AUTO SALES

  

MINTON MOTOR CARS II LP

MI AUTO CENTER LLC

  

MIRA AUTO SALES LLC

MIA REPOS LLC

  

MIRABELLA MOTORS

MIAMI AUTO WHOLESALE

  

MIRACLE CHRYSLER DODGE JEEP

MIAMI EMPIRE AUTO SALES CORP

  

MITCH SMITH CHEVROLET

MICHAEL’S AUTO SALES CORP

  

MJ AUTO SALES

MICHAEL’S IMPORTS

  

MMC AUTO SALES LLC

MICHAEL’S MOTOR CO

  

MNS AUTO LLC

MID AMERICA AUTO EXCHANGE INC

  

MO AUTO SALES

MID AMERICA AUTO GROUP

  

MODERN CORP

MID LAKE MOTORS INC.

  

MODERN TOYOTA

MID RIVERS MOTORS

  

MOMENTUM MOTOR GROUP LLC

MIDCITY AUTO & TRUCK EXCHANGE

  

MONARCH CAR CORP

MID-TOWNE AUTO CENTER, INC.

  

MONDIAL AUTO SALES LLC

MIDWAY AUTO GROUP

  

MONTERREY 10 AUTO SALES

MIDWEST AUTO MART LLC

  

MONTGOMERY CHEVROLET

MIDWEST AUTO STORE LLC

  

MONTGOMERY MOTORS

MIDWEST FINANCIAL SERVICES

  

MONTROSE FORD

MIDWEST MOTORS

  

MONTROSE MAZDA KENT

MIDWEST MOTORS SALES & SERVICE

  

MONTROSE TRI COUNTY KIA

MIDWEST MOTORSPORT SALES &

  

MOORESVILLE MOTOR COMPANY LLC

MIDWEST WHOLESALE MOTORS LLC

  

MOORING AUTOMOTIVE GROUP LLC

MIDWESTERN AUTO SALES, INC.

  

MOSES FAMILY MOTORS

MIG CHRYSLER DODGE JEEP RAM

  

MOSS CURTAIN MOTORS LLC

MIGENTE MOTORS INC

  

MOSSCURTAIN MOTORS LLC

MIGHTY MOTORS

  

MOTOR CAR CONCEPTS II

MIGHTY RIVER RECYCLING LLC

  

MOTOR CITY AUTO INC

MIKANO AUTO SALES, INC.

  

MOTOR MAX 2 LLC

MIKE AUTO SALES LLC

  

MOTORCARS

MIKE CASTRUCCI CHEVY OLDS

  

MOTORCARS OF LANSING INC

MIKE SHAD FORD

  

MOTORCARS OF NASHVILLE, INC.

MIKE WILSON CHEVROLET

  

MOTORCARS TOYOTA

MILFORD MOTORS, INC

  

MOTORHOUSE INC

MILLENIUM AUTO SALES

  

MOTORLINK

MILLER AUTOMOTIVE GROUP INC

  

MOTORLOTZ LLC

MILLER MOTORS

  

MOTORMAX OF GRAND RAPIDS

MILTON MARTIN HONDA

  

MOTORMAX OF HOLLAND



--------------------------------------------------------------------------------

MOTORPOINT ROSWELL     NAVARRE AUTO AND PAWN INC  DEALER NAME     DEALER NAME 
MOTORS DRIVEN INC     NC SELECT AUTO SALES LLC  MOTORS TRUST INC    
NEIL HUFFMAN HONDA  MOTORVATION MOTOR CARS     NEIL HUFFMAN VW 
MOUNTAIN TOP MOTOR COMPANY INC     NELSON MAZDA  MOUNTAIN VIEW CDJR    
NEN AUTO & BOATS  MOYES AUTO SALES INC     NEUHOFF AUTO SALES  MR AUTO INC    
NEW CENTURY AUTO SALES INC  MULLER HONDA OF GURNEE     NEW RIDE MOTORS 
MULLINAX FORD OF PALM BEACH     NEW RIDE MOTORS  MUNSTERMAN AUTOMOTIVE GROUP    
NEW RIDE MOTORS INC  MURPHY MOTOR CO     NEW SOUTH AUTOSALES LLC 
MURRAY’S USED CARS     NEW START AUTO SALES INC.  MUSIC CITY AUTOPLEX LLC    
NEW TAMPA AUTO BROKERS INC  MUSIC CITY HONDA     NEW TECH AUTO REPAIR CORP 
MWS WHOLESALE AUTO OUTLET     NEWARK AUTO LLC  MY CAR LLC     NEWGEN MOTORS 
MY CAR STORE     NEWPORT AUTO GROUP  MY VALUE CAR RENTALS, LLC    
NEWTON NISSAN SOUTH INC  MYEZAUTOBROKER.COM LLC     NEWTON’S AUTO SALES, INC. 
MYLENBUSCH AUTO SOURCE LLC     NEXT STEP AUTO SALES LLC  N AND R MOTORS    
NICE AUTO GROUP LLC  NACHBAR AUTOMOTIVE     NICHOLAS ANGELO MOTORS LLC 
NAPLETON SANFORD IMPORTS LLC     NICHOLAS DATA SERVICES, INC. 
NAPLETON ST LOUIS IMPORTS     NICK MAYERS MARSHALL FORD LINC 
NAPLETON’S HYUNDAI     NIMNICHT CHEVROLET  NAPLETON’S MID RIVERS CHRYSLER    
NISSAN OF NEWNAN  NAPLETONS RIVER OAKS HONDA     NISSAN OF STREETSBORO 
NAPLETON’S RIVER OAKS KIA     NONSTOP MOTORS INC  NASH CHEVROLET COMPANY    
NORRIS ACURA WEST  NASHVILLE CHRYSLER DODGE JEEP    
NORTH ALABAMA WHOLESALE AUTO  NASSCO INTERNATIONAL, LLC    
NORTH BROTHERS FORD, INC  NATIONAL AUTO SALES I LLC    
NORTH COAST CAR CREDIT LLC  NATIONAL AUTOMOTIVE, INC    
NORTH EAST AUTO SALES INC  NATIONAL CAR MART, INC     NORTH PALM MITSUBISHI 
NATIONAL MOTORS, INC.     NORTHERN KY AUTO SALES LLC 
NATIONAL ROAD AUTOMOTIVE LLC     NORTHSTAR AUTO GROUP 
NATIONWIDE AUTO SALES INC     NORTHSTAR AUTO SALES, INC. 
NATIONWIDE LUXURY CARS INC     NORTHTOWNE OF LIBERTY SUZI,  NAVA MOTORS CORP    
NORTHVILLE MOTORS 



--------------------------------------------------------------------------------

NORTHWEST MOTORS INC

  

PACE CAR

DEALER NAME

  

DEALER NAME

NOTIME AUTOCARE & SALES INC.

  

PALM BAY MOTORS

NOURSE CHILLICOTHE

  

PALM TREE AUTO SALES

NUKAR ALTERNATIVE LLC

  

PALMEN BUICK GMC CADILLAC INC

NU-WAVE AUTO CENTER

  

PALMETTO CAR CENTER

O C WELCH FORD LINCOLN MERCURY

  

PALMETTO FORD

OAK GROVE AUTO SALES, INC.

  

PALMETTO WHOLESALE MOTORS

OBRIEN FORD MERCURY

  

PAPPADAKIS CHRYSLER DODGE JEEP

O’BRIENS AUTO EMPORIUM, LLC

  

PARADISE MOTOR SPORTS

OCEAN DRIVE MOTORS LLC

  

PARAMOUNT AUTO

OCEAN HONDA

  

PARKS CHEVROLET - GEO

O’CONNOR AUTOMOTIVE, INC

  

PARKWAY MOTORS INC

OFFLEASE AUTOMART LLC

  

PARS AUTO SALES INC

OHIO AUTO CONNECTION, INC.

  

PARS IMPORTS, INC

OHIO MOTORCARS

  

PARSON’S AUTOMOTIVE, INC.

OKAZ MOTORS

  

PASQUALE’S AUTO SALES & BODY

OLATHE FORD SALES, INC.

  

PATRIOT AUTO SALES

OLD SOUTH SALES INC.

  

PATRIOT AUTOMOTIVE LLC

OLDHAM MOTOR COMPANY LLC

  

PATRIOT PRE-OWNED AUTOS LLC

OLE AUTO SALES

  

PATTI O’MALLEYS CARS & TRUCKS

OLE BEN FRANKLIN MOTORS

  

PAUL BLANCO’S GOOD CAR COMPANY

OLYMPIC MOTOR CO LLC

  

PAUL MILLER FORD, INC.

ON THE ROAD AGAIN, INC.

  

PAYDAY MOTOR SALES

ON TMIE ENTERPRISE INC

  

PAYLESS AUTO OF TULLAHOMA LLC

ON TRACK AUTO MALL, INC.

  

PAYLESS AUTO SALES LLC

ONE SOURCE AUTOS INC

  

PAYLESS MOTORS LLC

ONEILL AUTOMOTIVE INC

  

PC AUTO SALES LLC

ONLY USED TRUCKS JACKSONVILLE.

  

PCS AUTO SALES LLC

ORANGE PARK AUTO MALL

  

PEACOCK FORD LLC

ORANGE PARK AUTO SALES LLC

  

PEGGY’S AUTO SALES

ORANGE PARK DODGE

  

PENLAND AUTOMOTIVE LLC

ORANGE PARK TRUCKS

  

PENN DETROIT AUTOMOTIVE

ORLANDO AUTOS

  

PENSACOLA AUTO BROKERS, INC

OSCAR MOTORS CORPORATION

  

PENSACOLA AUTO MART, INC.

OUR LOCAL DEALER

  

PENSACOLA USED CAR SUPERSTORE

OURISMAN CHEVROLET CO INC.

  

PERFORMANCE CHRYSLER JEEP

OXMOOR FORD LINCOLN MERCURY

  

PERFORMANCE CHRYSLER JEEP

OXMOOR MAZDA

  

PERFORMANCE MOTOR COMPANY LLC

OXMOOR TOYOTA

  

PERFORMANCE USED CARS LLC

P S AUTO ENTERPRISES INC

  

PETE MOORE CHEVROLET, INC



--------------------------------------------------------------------------------

PETE MOORE IMPORTS, INC

  

PREMIER AUTOMOTIVE KC

DEALER NAME

  

DEALER NAME

PETERS AUTO SALES, INC.

  

PREMIER AUTOMOTIVE OF BONNER

PGF AUTOMOTIVE LLC

  

PREMIER AUTOMOTIVE OF KANSAS

PHILIPS AUTO SALES LLC

  

PREMIER MOTORCAR GALLERY

PHILLIPS BUICK PONTIAC GMC INC

  

PREMIER TOYOTA SCION OF AMHERS

PHILLIPS CHRYSLER-JEEP, INC

  

PREMIERE CHEVROLET, INC.

PHILLIPS TOYOTA

  

PREMIERE MOTOR SPORTS LLC

PIC OF GREER INC

  

PREMIERE USED CARS

PIERSON AUTOMOTIVE

  

PREMIUM AUTO EXCHANGE

PILES CHEV-OLDS-PONT-BUICK

  

PREMIUM AUTO GROUP

PINELLAS AUTO SALES INC

  

PREMIUM AUTOS LLC

PINEVILLE IMPORTS

  

PREMIUM CARS

PINNACLE AUTOMOTIVE GALLERY

  

PREMIUM CARS OF MIAMI LLC

PITTSBURGH AUTO DEPOT INC

  

PREMIUM MOTORS OF FLORIDA LLC

PITTSBURGH AUTO DEPOT INC

  

PRESPA AUTO SALES

PLAINFIELD AUTO SALES, INC.

  

PRESTIGE AUTO BROKERS

PLATINA CARS AND TRUCKS INC

  

PRESTIGE AUTO CAR SALES LLC

PLATINUM AUTO EXCHANGE INC

  

PRESTIGE AUTO GROUP

PLATINUM AUTO SOURCE LLC

  

PRESTIGE AUTO MALL

PLATINUM USED CARS

  

PRESTIGE AUTO MALL

PLATTNER’S

  

PRESTIGE AUTO SALES

PLAY AUTO EXPORT LLC

  

PRESTIGE AUTO SALES & RENTALS

PLAZA AUTO SALES

  

PRESTON AUTO OUTLET

PLAZA MOTORS, INC.

  

PRESTON HONDA

PLEASANT VALLEY MOTORS

  

PRICED RIGHT AUTO, INC.

POGUE CHEVROLET INC

  

PRICED RIGHT CARS, INC

PORT MOTORS

  

PRIDE AUTO SALES LLC

PORTAL AUTOMOTIVE INC

  

PRIME AUTO EXCHANGE

POWER MOTORS LLC

  

PRIME MOTORS INC

POWER ON AUTO LLC

  

PRIME TIME MOTORS

PRADO AUTO SALES

  

PRIMETIME MOTORS OF GARNER

PRATHER AUTOMOTIVE

  

PRIORITY AUTOMOTIVE

PRE-AUCTION AUTO SALES INC

  

PRISTINE CARS & TRUCKS INC

PREFERRED AUTO

  

Private Party Remarketing LLC

PREMIER AUTO BROKERS, INC.

  

PRO SELECT AUTOS

PREMIER AUTO GROUP

  

PROCAR

PREMIER AUTO LOCATORS

  

PROVIDENCE AUTO GROUP LLC

PREMIER AUTO MART, INC

  

PT AUTO WHOLESALE

PREMIER AUTO SALES OF BAY

  

PUGMIRE FORD LLC

PREMIER AUTOMOTIVE GROUP INC

  

PURE AUTOMOTIVE LLC



--------------------------------------------------------------------------------

QUALITY AUTO BROKERS

  

RICHARD HUGES AUTO SALES

DEALER NAME

  

DEALER NAME

QUALITY AUTO SALES OF

  

RICHARD KAY AUTOMOTIVE

QUALITY AUTO SALES OF FL LLC

  

RICHARDSON FORD, INC

QUALITY CARS INC

  

RICHLAND AUTO MART

QUALITY CARS OF HICKORY

  

RICHMOND AUTO DEPOT INC

QUALITY USED AUTOMOTIVE LLC

  

RIDE NOW AUTO SALES

R & B CAR COMPANY

  

RIDE NOW MOTORS

R & Z 2 AUTO SALES

  

RIDE TIME, INC.

RADER CAR CO INC

  

RIGHT PRICE AUTO SALES OF

RAFAELS CREDIT CAR INC

  

RIGHT WAY AUTOMOTIVE

RAHIB MOTORS

  

RIGHTWAY AUTOMOTIVE CREDIT

RAMSEY MOTORS

  

RIGHTWAY AUTOMOTIVE CREDIT

RANDY SHIRKS NORTHPOINTE AUTO

  

RIGHTWAY AUTOMOTIVE CREDIT

RANKL & RIES MOTORCARS, INC

  

RITE PRICE AUTO SALES LLC

RAPTOR AUTOMOTIVE

  

RIVER BEND FORD

RATCHET MOTORSPORTS LLC

  

RIVER CITY AUTO SALES INC

RAY CHEVROLET

  

RIVERSIDE MOTORS, INC

RAY LAETHEM BUICK GMC INC

  

RIVIERA AUTO SALES SOUTH INC

RAY PEARMAN LINCOLN MERCURY

  

ROAD RUNNER AUTO SALES, INC.

RAY SKILLMAN EASTSIDE

  

ROB PARTELO’S WINNERS

RAY SKILLMAN NORTHEAST BUICK G

  

ROBERT-ROBINSON CHEVROLET

RAY SKILLMAN OLDSMOBILE AND

  

ROBERTS COMPANY MOTOR MART LLC

RAYMOND CHEVROLET KIA

  

ROBINSON AUTOMOTIVE GROUP

RAYTOWN AUTOMALL

  

ROCK AUTO KC INC

RBF AUTO

  

ROCK BOTTOM AUTO SALES, INC.

RD AUTO LLC

  

ROCK MOTORCARS LLC

RE BARBER FORD INC

  

ROCK ROAD AUTO PLAZA

REALITY AUTO SALES INC

  

ROCKENBACH CHEVROLET SALES INC

RED SHAMROCK LLC

  

ROCKS AUTO EXCHANGE LLC

REGAL PONTIAC, INC.

  

ROD HATFIELD CHRYSLER DGE JEEP

REGIONAL AUTO FINANCE LLC

  

ROGER WILLIAMS AUTO SALES

REINEKE FORD LINCOLN MERCURY

  

ROGER WILSON MOTORS INC

RENEWIT CAR (NOT VALID #66886)

  

ROME MOTOR SALES

REPUBLICA AUTO SALES

  

RON’S RIDES INC

REVOLUTION MOTORS LLC

  

ROSELLE MOTORS INC

REYNOLDS AUTOMOTIVE LLC

  

ROSEVILLE CHRYSLER JEEP

RHOADES AUTOMOTIVE INCORPORATE

  

ROSEWOOD AUTO SALES LLC

RICART FORD USED

  

ROUSH HONDA

RICH AUTO SALES LTD

  

ROUTE 13 AUTO SALES LLC

RICH MORTONS GLEN BURNIE

  

ROUTE 27 AUTO SALES



--------------------------------------------------------------------------------

ROY O’BRIEN, INC

  

SELECTIVE AUTO & ACCESSORIES

DEALER NAME

  

DEALER NAME

ROYAL OAK FORD SALES, INC.

  

SELL YOUR CAR TODAY LLC

RPM AUTO SALES

  

SENA MOTORS INC

RUTHERFORD USED CARS LLC

  

SEPULVEDA MOTORS, INC.

S & B AUTO BROKERS LLC

  

SERRA VISSER NISSAN INC

S S AUTO INC

  

SHAFER AUTO GROUP

SABISTON MCCABE AUTO SOLUTIONS

  

SHAN AUTO SALES

SABRINA AUTO SALES INC

  

SHARP CARS OF INDY

SAGAMORE AUTO LEASING & SALES

  

SHAVER AUTOMOTIVE LLC

SAINT LOUIS AUTO WORKS LLC

  

SHAVER MOTORS OF ALLEN CO INC

SALISBURY AUTO INVESTMENTS

  

SHEEHY FORD INC

SALTON MOTOR CARS INC

  

SHEEHY FORD OF RICHMOND INC

SAM GALLOWAY FORD INC.

  

SHEEHY GLEN BURNIE INC.

SAM HOSS ENTERPRISE

  

SHELBYVILLE CHRYSLER PRODUCTS

SAMPEDRO MOTORS COMPANY INC

  

SHERMAN DODGE

SANDOVAL BUICK GMC INC

  

SHOOK AUTO INC

SANDY SANSING FORD LINCOLN LLC

  

SHORELINE AUTO GROUP OF IONIA

SANFORD AUTOPARK

  

SHORELINE MOTORS

SANSING CHEVROLET, INC

  

SHOTTENKIRK CHRYSLER DODGE

SAPAUGH MOTORS INC

  

SHOTTENKIRK FORD

SAULS MOTOR COMPANY, INC.

  

SHOW ME AUTO MALL INC

SAVANNAH AUTO

  

SHOW ME MOTORS INC

SAVANNAH AUTOMOTIVE GROUP

  

SHOWROOM AUTO SALES OF

SAVANNAH HYUNDAI

  

SHUTT ENTERPRISES INC

SAVANNAH MOTORS LLC

  

SIGN AND DRIVE AUTO SALES LLC

SAVANNAH TOYOTA & SCION

  

SIGNATURE MOTORS USA LLC

SCHMIDT AUTO CENTER, LLC

  

SIMON & DAVID AUTO SALES LLC

SCHUMACHER AUTOMOTIVE

  

SIMPLE AUTO IMPORTS

SCOTT CLARK HONDA

  

SIMS MITSUBISHI

SCOTT EVANS CHRYSLER PLYMOUTH

  

SINA AUTO SALES, INC.

SCOTTI’S AUTO REPAIT AND SALES

  

SINCLAIR DAVE LINCOLN MERCURY

SCOTTROCK MOTORS LLC

  

SINCLAIR MOTOR COMPANY

SCOTTS AUTO SALES

  

SIR MICHAEL’S AUTO SLS INC

SELECT AUTO

  

SMART CHEVROLET, INC

SELECT AUTO GROUP LLC

  

SMART CHOICE AUTO FINANCE

SELECT AUTO SALES

  

SMARTBUY SELECT AUTOMOTIVE

SELECT CARS OF CLEVELAND LLC

  

SMITHS AUTO SALES

SELECT MOTORCARS INC

  

SOBH AUTOMOTIVE

SELECT MOTORS OF TAMPA INC.

  

SOLID AUTOS LLC

SELECT SI, LLC

  

SOLO AUTO GROUP



--------------------------------------------------------------------------------

SOMERSET MOTORS

  

SPIRIT FORD INC

DEALER NAME

  

DEALER NAME

SONS HONDA

  

SPITZER AUTOWORLD SHEFFIELD

SONS KIA

  

SPITZER KIA

SOURCE AUTOMOTIVE INC

  

SPITZER MOTOR CITY

SOURCE ONE AUTO BROKERS INC

  

SPORTS AND IMPORTS, INC.

SOUTH BAY AUTO SALES LLC

  

SPORTS CENTER IMPORTS INC

SOUTH CHARLOTTE PREOWNED AUTO

  

SPRING HOPE AUTO BROKERS LLC

SOUTH COUNTY AUTO CENTER

  

SPRINGFIELD BUICK GMC CADILLAC

SOUTH DADE TOYOTA

  

ST CHARLES MOTORS

SOUTH I-75 CHRYSLER DODGE JEEP

  

ST GEORGE AUTO BROKERS LLC

SOUTH MOTORS HONDA

  

ST MARY AUTO LLC

SOUTHEAST JEEP EAGLE

  

ST. PETERS AUTO GROUP LLC

SOUTHEASTERN TRUCK & AUTO

  

STANFIELD AUTO SALES

SOUTHERN AUTO BROKERS

  

STAN’S CAR SALES

SOUTHERN CHOICE AUTO LLC

  

STAR AUTO

SOUTHERN COUNTRY INC

  

STARGATE AUTO SALES LLC

SOUTHERN KENTUCKY AUTO & TRK

  

STARGATE AUTO SALES LLC

SOUTHERN LUXURY CARS

  

STARK AUTO SALES

SOUTHERN MOTOR COMPANY

  

STARMOUNT MOTORS LLC

SOUTHERN MOTORSPORTS GA

  

STARRS CARS AND TRUCKS, INC

SOUTHERN PARK AUTO MALL INC

  

STATE LINE NISSAN INC.

SOUTHERN ROADS AUTO

  

STATE STREET AUTO SALES

SOUTHERN STAR AUTOMOTIVE

  

STATE STREET AUTO SALES INC

SOUTHERN TRUST AUTO GROUP

  

STATELINE CHRYSLER DODGE JEEP

SOUTHFIELD JEEP-EAGLE, INC.

  

STEARNS MOTORS OF NAPLES

SOUTHFIELD QUALITY CARS, INC.

  

STEINLE CHEVROLET BUICK, LLC

SOUTHSIDE SALES

  

STEPHEN A FINN AUTO BROKER

SOUTHTOWN MOTORS

  

STERLING AUTOMOTIVE LLC

SOUTHTOWN MOTORS HOOVER

  

STEVE RAYMAN CHEVROLET, LLC

SOUTHTOWNE MOTORS OF NEWNAN

  

STEWART AUTO GROUP OF

SOUTHWEST AUTO SALES

  

STINGRAY CHEVROLET

SOUTHWEST AUTOMOTIVE

  

STINGRAY CHEVROLET BARTOW LLC

SOUTHWEST FLORIDA AUTO

  

STL AUTO BROKERS

SPACE & ROCKET AUTO SALES

  

STOKES BROWN TOYOTA SCION

SPACE CITY AUTO CENTER

  

STOKES BROWN TOYOTA SCION

SPARTANBURG CHRYSLER JEEP INC

  

STOKES HONDA CARS OF BEAUFORT

SPC AUTO SALES LLC

  

STOKES KIA

SPEEDWAY AUTO SALES 27 LLC

  

STOKES MAZDA

SPEEDWAY AUTO SALES LLC

  

STOKES USED CAR CENTER

SPEEDWAY MOTORS, INC

  

STOKES VOLKSWAGEN



--------------------------------------------------------------------------------

STRONG AUTO

  

SUPERIOR HONDA

DEALER NAME

  

DEALER NAME

STROSNIDER CHEVY

  

SUPERIOR HYUNDAI

SUBARU OF DAYTON

  

SUPERIOR HYUNDAI SOUTH

SUBARU OF KENNESAW LLC

  

SUPERIOR MOTORS NORTH

SUBARU OF MCDONOUGH, LLC

  

SUPREME CAR SALES LLC

SUBURBAN FORD OF WATERFORD

  

SUSAN SCHEIN CHRYSLER PLYMOUTH

SUGARLAND AUTO FINANCE INC

  

SUSKIS AUTO SALES

SULLIVAN PONTIAC CADILLAC GMC

  

SUTHERLAND CHEVROLET INC

SUMMERS MOTORS INC

  

SUTHERLIN NISSAN

SUMMERVILLE FORD

  

SUTHERLIN NISSAN ORLANDO

SUMMIT AUTO LLC

  

SWANNS RENTAL AND SALES INC

SUMMIT CITY CHEVROLET, INC.

  

SWANSON SERVICE

SUMMIT PLACE KIA

  

SWOPE MITSUBISHI

SUMMIT PLACE KIA WEST

  

TABOR MOTOR COMPANY

SUN TOYOTA

  

TAMIAMI FORD, INC.

SUNBELT CHRYSLER JEEP DODGE

  

TAMPA AUTO SOURCE INC

SUNCOAST AUTOMOTIVE SALES LLC

  

TAMPA BAY LUXURY LLC

SUNCOAST QUALITY CARS LLC

  

TAMPABAYAUTOS.NET

SUNLIGHT AUTO LLC

  

TARGET AUTOMOTIVE

SUNNY DAY AUTO SALES & SERVICE

  

TAYLOR AUTO SALES INC.

SUNNY FLORIDA MOTORS, INC.

  

TAYLOR MORGAN INC

SUNNY KING TOYOTA

  

TAYLOR’S AUTO SALES

SUNNYSIDE MITSUBISHI

  

TD CAR SALES

SUNRISE AUTO SALES LLC

  

TDR AUTO PLAZA LLC

SUNRISE AUTOMOTIVE LLC #2

  

TEAM AUTOMOTIVE

SUNRISE CHEVROLET

  

TED CIANOS USED CAR CENTER

SUNSET MOTORS

  

TEDS AUTO SALES INC

SUNSHINE AUTO

  

TEMPLE HILLS USED CARS INC

SUNTRUP HYUNDAI INC

  

TENA AUTOMOTIVE LLC

SUNTRUP NISSAN VOLKSWAGEN

  

TERESA AUTO SALES

SUPER ADVANTAGE AUTO SALES

  

TERRE HAUTE AUTO AND EQUIPMENT

SUPER AUTO SALES

  

TERRY AUTO GREENSBORO LLC

SUPER AUTO SALES INC

  

TERRY CULLEN CHEVROLET

SUPER CARS DIRECT INC

  

TERRY LEE HYUNDAI INC

SUPER DEAL AUTO SALES LLC

  

TERRY REID HYUNDAI

SUPER SAVE AUTO SALES

  

TESTAROSSA MOTORS

SUPERIOR ACURA

  

TEXANS AUTO GROUP

SUPERIOR AUTO EXCHANGE INC

  

TEXAS BAY AREA PRE-OWNED

SUPERIOR BUICK GMC

  

TEXAS CAPITAL AUTO SALES, INC

SUPERIOR CHEVROLET

  

TEXAS MOTOR CLUB LLC



--------------------------------------------------------------------------------

TEXAS STAR AUTO

  

TIM SHORT MIDDLESBORO, LLC

DEALER NAME

  

DEALER NAME

TEX’S AUTO SALES

  

TIM SHORT PREMIERE USED CARS

THE 3445 CAR STORE, INC.

  

TIM TOMLIN AUTOMOTIVE GROUP

THE AUTO BROKER

  

TINPUSHER LLC

THE AUTO GROUP LLC

  

TITAN AUTO SALES

THE AUTO STORE

  

TK AUTO SALES LLC

THE AUTO STORE

  

TKP AUTO SALES INC

THE AUTOBLOCK

  

TMR AUTO SALES LLC

THE AUTOMOTIVE GROUP

  

TNT AUTO SALES INC

THE BOULEVARD CAR LOT

  

TOM GILL CHEVROLET

THE CAR BARN

  

TOM HOLZER FORD

THE CAR CENTER

  

TOM TEPE AUTOCENTER INC

THE CAR COMPANY

  

TOM WOOD FORD

THE CAR CONNECTION, INC.

  

TOMMY’S AUTO SALES LLC LOT #2

THE CAR GUYS AUTO SALES

  

TOMSIC MOTOR COMPANY

THE CAR GUYS LLC

  

TONY ON WHEELS INC

THE CAR MAN LLC

  

TONY’S AUTO WORLD

THE CAR SPOT

  

TOP NOTCH AUTO BROKERS INC

THE CAR STORE

  

TOP NOTCH AUTOS LLC

THE CHEVY EXCHANGE

  

TOP TEN AUTO TAMPA

THE CONNECTION MOTORS

  

TOTAL CAR CARE AUTO SALES

THE LUXURY AUTOHAUS INC.

  

TOTAL CYCLE CARE INC

THE MINIVAN STORE

  

TOVI MOTORS

THE MONTGOMERY GROUP LLC

  

TOWN & COUNTRY AUTO SALES, LLC

THE ORIGINAL USED CAR FACTORY

  

TOWN & COUNTRY FORD, INC.

THE REPO STORE

  

TOWN & COUNTRY FORD, INC.

THE RITE CAR

  

TOWNE AUTO SALES

THE SUPER AUTO OUTLET

  

TOWNE EAST AUTO

THE USED CAR FACTORY INC

  

TOWNSEND FORD INC

THE WHEEL DEAL AUTO

  

TOYOTA OF CINCINNATI

THEE CAR LOT #2

  

TOYOTA OF HOLLYWOOD

THOMAS & SON INC.

  

TOYOTA OF LAKEWOOD

THORNTON CHEVROLET, INC

  

TOYOTA OF LOUISVILLE, INC.

THORNTON ROAD HYUNDAI

  

TOYOTA OF MUNCIE

THORNTON ROAD KIA

  

TOYOTA OF TAMPA BAY

THOROUGHBRED FORD INC

  

TOYOTA SOUTH/SCION SOUTH

THOROUGHBRED FORD OF PLATTE

  

TRADEWINDS MOTOR CENTER

THRIFTY CAR SALES

  

TRADEWINDS MOTOR CENTER LLC

TIGER’S AUTO GALLERY LLC

  

TRANS AUTO SALES

TILLMAN AUTO LLC

  

TRAYLOR AUTOMOTIVE GROUP



--------------------------------------------------------------------------------

TRI CITY MOTORS SUPERSTORE

  

UNITED MOTOR COMPANY INC

DEALER NAME

  

DEALER NAME

TRI STATE USED AUTO SALES

  

UNITED VEHICLE SALES

TRIAD AUTO SOLUTIONS

  

UNIVERSAL AUTO PLAZA LLC

TRIAD AUTOPLEX

  

UNIVERSAL AUTO SALES OF PLANT

TRI-CITY AUTO MART

  

UNIVERSITY HYUNDAI OF DECATUR

TRI-COUNTY CHRYSLER PRODUCTS

  

UNLIMITED AUTO SALE LLC

TRINITY AUTOMOTIVE

  

US AUTO MART INC

TRIPLE C CAR CO., INC.

  

US AUTO SALES

TRIPLE M AUTO CONSULTANTS

  

US AUTO SALES AND SERVICE INC

TRISTATE AUTOMOTIVE GROUP INC

  

US MOTOR SALES LLC

TRI-STATE FINE CARS

  

US MOTORS

TROPICAL AUTO OUTLET

  

USA AUTO SALES

TROPICAL AUTO SALES

  

USA AUTOWORLD, LLC

TROPICAL AUTO SALES LLC

  

USA CHOPPERS

TROY FORD INC

  

USA FINE CARS, INC.

TRUCK AND AUTO OUTLET

  

USA MOTORCARS

TRUCK TOWN INC

  

USED CAR MOTOR MALL OF GRAND

TRUE CARS INC

  

USED CAR SUPERMARKET

TRUSSVILLE WHOLESALE AUTOS

  

USED CARS FORSALE LLC

TRUST CAPITAL AUTOMOTIVE GROUP

  

USED IMPORTS AUTO, LLC

TRUST FAMILY AUTO SALES

  

VA CARS INC

TRUSTED MOTORS LLC

  

VA CARS OF TRI CITIES, INC

TRYON AUTO MALL

  

VADEN CHEVROLET BUICK PONTIAC

TS XTREME AUTO OUTLET INC

  

VADEN NISSAN OF HILTON HEAD

TSW FINANCIAL LLC

  

VALENTINE BUICK GMC

TWIN CITY CARS INC

  

VALUE AUTO SALES

TWINS AUTO GROUP LLC

  

VANDER AUTO GROUP

TWO OS MOTOR SALES

  

VANN YORK BARGAIN CARS LLC

U.S. AUTO GROUP, INC.

  

VANN YORK PONTIAC BUICK GMC

U.S. FLEET & LEASE, LLC

  

VANN YORK TOYOTA, INC

ULTIMATE AUTO DEALS INC

  

VANS AUTO SALES, LLC

ULTIMATE AUTOS OF TAMPA

  

VANS VANS AND MORE

ULTIMATE MOTOR CARS LLC

  

VANTAGE MOTORS LLC

UNI AUTO SALES

  

VARIETY AUTO SALES OF

UNIQUE AUTOMOTIVES

  

VARSITY LINCOLN MERCURY

UNITED AUTO GALLERY

  

VC CARS GWINNETT INC

UNITED AUTO INC

  

VC CARS MARIETTA LLC

UNITED AUTO SALES

  

VEHICLES 4 SALES, INC.

UNITED AUTOMOTIVE GROUP INC

  

VELOCITY MOTORS INC

UNITED LUXURY MOTORS LLC

  

VERACITY MOTOR COMPANY LLC



--------------------------------------------------------------------------------

VERACITY MOTOR COMPANY LLC

  

WEINE AUTO SALES EAST

DEALER NAME

  

DEALER NAME

VERSATILE COLLECTION

  

WEINLE AUTO SALES

VESTAVIA HILLS AUTOMOTIVE

  

WESLEY AUTOMOTIVE LLC

VIC BAILEY LINCOLN MERCURY

  

WEST BROAD HONDA

VICAR MOTORS OF ORLANDO INC

  

WEST BROAD HYUNDAI

VICTORIA MOTORS, LLC

  

WEST COAST CAR & TRUCK SALES

VICTORY AUTO INC

  

WEST END AUTO SALES & SERVICE

VICTORY CHEVROLET

  

WEST SIDE TOYOTA

VICTORY CHEVROLET LLC

  

WESTGATE PRE OWNED

VILLAGE AUTO SALES LLC

  

WHEELS & DEALS AUTO SALES

VILLAGE AUTOMOTIVE

  

WHEELS MOTOR SALES

VIP AUTO ENTERPRISES INC

  

WHITE MOTOR COMPANY

VIP AUTO GROUP, INC.

  

WHITEWATER MOTOR COMPANY INC

VIP KARS

  

WHITEWATER MOTORS INC

VISION AUTO LLC

  

WHOLESALE AUTO MART INC

VISTA CARS & TRUCKS

  

WHOP.COMAUTOSALES&SRVLLC

VIZION AUTO

  

WIDEWORLDOFCARS.NET LLC

VMARK CARS

  

WILDCAT AUTO SALES

VOGUE MOTOR CO INC

  

WIN - WIN AUTO CENTER CORP

VOLKSWAGEN OF LEES’ SUMMIT

  

WINDER AUTO SALES INC.

VOLUME HYUNDAI

  

WINDY CITY EXOTICS INC

VOLVO OF OCALA

  

WINDY CITY MOTORSPORTS, INC

VOLVO SALES & SERVICE CENTER I

  

WINGMAN AUTOMOTIVE, INC

VOSS CHEVROLET INC

  

WOLFORD AUTOMOTIVE SALES LLC

VSA MOTORCARS LLC

  

WOODBRIDGE MOTORS, INC.

W. HARE & SON

  

WOODY ANDERSON FORD

WABASH AUTO CARE INC

  

WOODY SANDER FORD, INC.

WABASH MOTORS INC

  

WORKMANS AUTO SALES

WADE FORD INC

  

WORLD AUTO

WAGNER SUBARU

  

WORLD AUTO NET INC

WALDORF FORD, INC.

  

WORLD AUTO NETWORK INC

WALDROP MOTORS INC

  

WORLD CAR CENTER & FINANCING

WALKER AUTO GROUP

  

WORLD CLASS MOTORS LLC

WALKER FORD CO., INC.

  

WORLDWIDE AUTO SALES AND

WALLY’S WHEELS

  

WORLEY AUTO SALES

WALTERBORO MOTOR SALES

  

WORRY FREE AUTO GROUP, LLC

WARNER MOTORS LLC

  

WRIGHT’S AUTO SALES

WARSAW BUICK GMC

  

XL AUTO

WASHINGTON AUTO GROUP

  

XL1 MOTORSPORTS, INC

WAYNESVILLE AUTO MART

  

XPRESS AUTO MALL



--------------------------------------------------------------------------------

XTREME CARS & TRUX LLC

DEALER NAME

XTREME MOTORS INC

YADEN’S AUTO SALES, INC

YARK AUTOMOTIVE GROUP, INC

YERTON LEASING & AUTO SALES

YES AUTO SALES INC

YES AUTOMOTIVE INC

YORWAY AUTO SALES INCORPORATED

YOU SELECT AUTO SALES LLC

YOUNES AUTO SALES

YOUR DEAL AUTOMOTIVE

YOUR KAR CO INC

YPSILANTIS IMPORT AUTO SALES

Z IMPORTS SALES & SERVICE INC

Z MOTORS LLC

ZAPPIA MOTORS

ZECK MOTOR COMPANY

ZEIGLER CHEVROLET LLC

ZEIGLER CHRYSLER DODGE JEEP

ZIMMER MOTOR

ZOOM! AUTOS OF DALLAS

ZT AUTO SALES